             Case 5:20-cv-01079 Document 1 Filed 09/11/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO

MICHAEL JERRY ALLEN MATA, SR.                        §
AND DALIA MARTINEZ MATA                              §
PLAINTIFFS                                           §
                                                     §
                                                     §
                                                                        5:20-cv-1079
                                                     § CIVIL ACTION NO.________________
                                                     §
VS.                                                  §
                                                     §
MARY LYNN SUTTON                                     §
DEFENDANT                                            § JURY DEMANDED

                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant, MARY LYNN SUTTON files this notice of removal under 28 U.S.C. §1446(a).

                                     A. INTRODUCTION

1.     Plaintiffs are MICHAEL JERRY ALLEN MATA, SR. AND DALIA MARTINEZ MATA,

and the Defendant is MARY LYNN SUTTON.

2.     On July 15, 2020, Plaintiffs sued Defendant in the 225TH Judicial District Court of Bexar

County, Texas, alleging Defendant’s negligence caused an automobile accident.

3.     Defendant was served with the lawsuit on August 17, 2020. Defendant files this notice of

removal within the 30-day time period required by 28 U.S.C. §1446(b), as the deadline falls on

Thursday, September 16, 2020.

4.     Removal is proper because there is complete diversity of citizenship between the parties.

28 U.S.C. §1332(a); Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d 894, 899-900 (9th

Cir. 2006). Plaintiffs are citizens of the State of Texas, according to their allegations in the

Plaintiff’s Original Petition. At the time of the occurrence made the basis of this suit, Defendant

was a citizen of the State of California. Defendant subsequently moved and at the time the suit
                Case 5:20-cv-01079 Document 1 Filed 09/11/20 Page 2 of 3




was filed, she was a citizen of the State of Arizona. Additionally, the amount in controversy

exceeds $75,000, excluding interest and costs (See Paragraph 13 of Plaintiff’s Original Petition

where he states that he is seeking damages in excess of $1,000,000). 28 U.S.C. §1332(a).

5.        Copies of all pleadings, process, orders, and other filings in the state-court suit are attached

to this notice as required by 28 U.S.C. §1446(a) see Exhibit “A”.

6.        Defendant will promptly file a copy of this notice of removal with the clerk of the state

court where the suit has been pending.

                                          C. JURY DEMAND

7.        Plaintiff did demand a jury in the state court suit.

                                           D. CONCLUSION

     8.   There is complete diversity between the parties, and Defendant is a citizen of a state other

than Texas. Additionally, the amount in controversy exceeds $75,000. For these reasons,

Defendant asks the Court to remove the suit to the United States District Court for the Western

District of Texas, San Antonio Division.
             Case 5:20-cv-01079 Document 1 Filed 09/11/20 Page 3 of 3




                                               Respectfully submitted,

                                               LAW OFFICES OF BRAD A. ALLEN
                                               200 Concord Plaza Drive, Suite 650
                                               San Antonio, Texas 78216
                                               Telephone:    (210) 829-5566
                                               Toll Free:    (800) 699-6918
                                               Facsimile:    (210) 824-4992




                                               BY: ______________________________________
                                                 DANIEL C. ANDREWS
                                                 State Bar No. 01240940
                                                 DAN.ANDREWS@USAA.COM
                                                 ATTORNEYS FOR DEFENDANT


                                  CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of this instrument has been forwarded, in
accordance with the Texas Rules of Civil Procedure, to:

       Mr. Isaac Liou
       The Law Office of Thomas J. Henry
       521 Starr Street
       Corpus Christi, Texas 78401
       iliou-svc@tjhlaw.com
       (361) 985-0601


on this the 11th day of September, 2020.




                                               __________________________________________
                                                DANIEL C. ANDREWS
